DETAILED ACTION
	For this Office action, Claims 1-3 and 5-20 are pending.  Claim 4 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in Amendment, filed 08 June 2022, with respect to the grounds of rejection of Claims 14 and 20 respectively under 35 U.S.C. 112, 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended Claims 14 and 20 in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  The claims as amended also overcome the teachings and suggestions of the prior art cited in the previous Office action in the grounds of rejection under 35 U.S.C. 102(a)(1) over Claim 20 and 35 U.S.C. 103 over Claim 14; therefore, upon further consideration, the grounds of rejection are withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 08 June 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Mark Tidwell on 15 June 2022.
The application has been amended as follows: 
Claim 7 shall now read as:
7.  (Lines 2-end)…the second electric current using a third screen positioned between the first screen and the second screen.  

Claim 8 shall now read as:
8.  The method of claim 1, wherein solids within the fluid agglomerate on 

Claim 17 shall now read as:
17. (Line 4)…wherein the longitudinally-extending plug extends within the aligned apertures such that the first electrical contact applies…

Claim 18 shall read as:
18.  (Line 6-end)…wherein the longitudinally-extending plug further extends through the aperture of the clamp.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claims 1 and 15 both recite a vibratory screening apparatus comprising a first screen and a second screen—wherein a first electric current runs through one of the first screen and second screen, and a second electric current runs through other of the two; independent Claims 14 and 20 both recite, among the other recited features, a tensioning assembly comprising a first clamp and a second clamp along with an electrical contact that applies an electric current through the screen.  These limitations, in combination with the other recited features of the claims, are not taught or suggested by the prior art; therefore, upon further consideration, the claims are considered allowable after entry of the examiner amendments detailed above.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 08 June 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06/16/2022